Fourth Court of Appeals
                                            San Antonio, Texas
                                              September 28, 2017

                                              No. 04-17-00467-CV

                                     Erasmo CANTU and Eugenia Cantu,
                                               Appellant

                                                      v.

                                   FALCON INTERNATIONAL BANK,
                                             Appellee

                      From the 365th Judicial District Court, Maverick County, Texas
                                 Trial Court No. 11-08-26743-MCVAJA
                            Honorable Amado J. Abascal, III, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to October 27, 2017.

                                                                        PER CURIAM

      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE,
                           Clerk of Court



cc:              Donald B. Edwards                            Alison White Haynes
                 Attorney At Law                              Trevino Valls Haynes, LLP
                 410 Peoples Street                           6909 Springfield Ave., Suite 200
                 Corpus Christi, TX 78401                     Laredo, TX 78041

                 Anna Fredrickson                             Byron C. Keeling
                 Keeling & Downes, P.C.                       Keeling & Downes, P.C.
                 1500 McGowen, Suite 220                      1500 McGowen Suite 220
                 Houston, TX 77004                            Houston, TX 77004